Citation Nr: 1042247	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  10-36 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance under Title 38, 
United States Code.  
 

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The record verifies that the Veteran had active service between 
March 2003 and October 2003.  The record indicates that he may 
have served an additional period of active duty from June 2001 to 
December 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2010 determination of the Muskogee Education 
Center that denied basic eligibility for educational assistance 
benefits under Chapter 33 of Title 38, U.S. Code.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims entitlement to education benefits.  In denying 
his claim, the RO found the Veteran ineligible for benefits under 
Chapter 33 of Title 38, U.S. Code.  

The Board has reviewed the record and finds that additional 
notification and development should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a 
notification letter pursuant to 38 C.F.R. 
§ 21.9510 (2010).  As the record indicates 
that he may be eligible for educational 
benefits under Chapter 30 of Title 38, 
U.S. Code, the letter should notify the 
Veteran regarding claims for educational 
benefits filed under Chapters 30 and 33.  

2.  The RO should obtain and include in 
the claims file the Veteran's service 
treatment records and service personnel 
records.  Moreover, if the Veteran did in 
fact serve on active duty between June and 
December 2001, the DD Form 214 pertaining 
to that period of service should be 
included in the claims file.  

3.  The issue on appeal should then be 
readjudicated.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative (if he 
obtains one).  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


